NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 SYLVESTER JAMES MAHONE,                         No. 09-35113

              Plaintiff - Appellant,             D.C. No. 2:07-cv-00499-JLR

   v.
                                                 MEMORANDUM *
 WASHINGTON STATE
 REFORMATORY,

              Defendant,

 and

 CAROL GRANDMONTAGNE,
 Corrections Captain for the Washington
 State Reformatory; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

LA/Research
                           Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges,

       Sylvester James Mahone, a Washington state prisoner, appeals pro se from

the district court’s summary judgment in favor of defendants in his 42 U.S.C.

§ 1983 action alleging violations of his First and Fourteenth Amendment rights.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on Mahone’s access

to courts claim because Mahone failed to raise a genuine issue of material fact as to

whether legal mail rules frustrated his ability to pursue a non-frivolous legal claim.

See Lewis v. Casey, 578 U.S. 343, 352-53 (1996).

       The district court properly granted summary judgment on Mahone’s

retaliation claim because Mahone failed to raise a genuine issue of material fact as

to whether the allegedly retaliatory conduct was unrelated to legitimate penological

goals. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam).

       Mahone’s remaining contentions are not persuasive.

       AFFIRMED.


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research                                2                                    09-35113